DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6, 18, 22, 23, 26 and 27, 42-45,48,49 are subject under examination.

Allowable Subject Matter
Claims 1-6, 18, 22, 23, 26 and 27, 42-45,48,49 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach the combination of “wherein the second environment data comprises a first motion of an object that is moving towards the first input capture device, wherein the second input capture device is programmed to send a status signal to the first input capture device responsive to the first motion moving from the second input capture device to the first input capture device, wherein the status signal is configured to ensure that the first input capture device has a throughput required to monitor the object” in addition to other limitations of claim 1. 

Regarding claim 22, Prior art fails to teach the combination of “wherein the second environment data comprises a first motion of an object that is moving towards the first input capture device, wherein the second input capture device is programmed to send a status signal to the first input capture device responsive to the first motion moving from the second input capture device to the first input capture device, wherein the status signal is configured to ensure that the first input capture device has a throughput required to monitor the object” in addition to other limitations of claim 22. 

Regarding claim 26, Prior art fails to teach the combination of “wherein the second environment data comprises a first motion of an object that is moving towards the first input capture device, wherein the second input capture device is programmed to send a status signal to the first input capture device responsive to the first motion moving from the second input capture device to the first input capture device, wherein the status signal is configured to ensure that the first input capture device has a throughput required to monitor the object” in addition to other limitations of claim 26. 
	
The closest prior art, Egnal (US 20050104958) , teaches in para 0067 sending alerts and position data (physical device commands) to sensing device 21 for tracking the target, however Egnal doesn’t teach wherein the second input capture device is programmed to send a status signal to the first input capture device responsive to the first motion moving from the second input capture device to the first input capture device, wherein the status signal is configured to ensure that the first input capture device has a throughput required to monitor the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416